EXAMINER’S REASONS FOR ALLOWANCE
	Allowable Subject Matter
	Claims 1 - 20 are allowed.
	The following is an examiner’s statement of reasons for allowance. There is no teaching or suggestion in the art of a gaming device comprising a set of reels, symbols, wherein each of the reels having a reel strip, wherein the gaming device further comprises target symbols, wherein the gaming device teaches swapping in instances of said target symbols, wherein the symbols are swapped using one or more index tables without using a random number generator. 
	The claims are directed towards commercial or legal interactions which has been identified by the courts as an abstract idea. However, the claimed gaming system, as amended, yields a specialized device distinguishable from a general purpose computer. While index tables are known in the art, however, the prior art is silent upon explicitly teaching index tables being used to swap instances of target symbols without using a random number generator. Recitation of such a system is viewed by the Examiner as applying the judicial exception with, or by use of, a particular device and also an improvement of analyzing measurement data of playing tennis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715